IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
GREGORY REGELBRUGGE, as the              )
Personal Representative of the Estates   )   No. 76376-8-1
of L. John Regelbrugge III and Molley    )
(Kris) Regelbrugge; RON SLAUSON,         )   DIVISION ONE
Individually and as the Personal         )
Representative of the Estate of Lon E.   )   PUBLISHED OPINION
Slauson; KRISTINA HARRIS,                )
Individually and as the Personal         )
Representative of the Estate of          )
Stephen Harris and Theresa Harris;       )
HENRIETTA A. OTTERSEN,                   )
Individually; DAVIS HARGRAVE and         )
RUTH HARGRAVE, individually and          )                                         c-*
                                                                                 v)a,
through their marital community; and     )                               cc       •
IRVIN WOOD and JUDITH WOOD,              )                               c=3
                                                                          rtl    Plc)
Individually and through their marital   )
community,                               )                               . cia       3›-
                                                                                 r-ra-or


      Appellants/Cross Respondents, )
                                         )
                                                                          9?
                                                                          0      CY—
             v.                          )                                G.>
                                         )
STATE OF WASHINGTON; GRANDY )
LAKE FOREST ASSOCIATES, LLC, )
a Washington Limited Liability        )
Company; and SNOHOMISH COUNTY,)
                                      )
       Respondent/Cross Appellants. )
                                      )
                                      )
RYAN M. PSZONKA as personal           )
representative of the ESTATES OF      )      Linked with No. 77787-4-1
SHANE RUTHVEN, KATIE RUTHVEN, )
HUNTER RUTHVEN, and VVYATT            )
RUTHVEN; AMY S. THOMPSON as )
personal representative of the        )
ESTATES OF LEWIS VANDENBURG )
and JUDEE VANDENBERG; SONJA M.)
REW as personal representative of the )
ESTATE OF GLORIA HALSTEAD;            )      FILED: December 31, 2018
STEVEN L. HALSTEAD as personal        )
No. 76376-8-1/ 2 and No. 77787-4-1/ 2

representative of the ESTATE OF          )
JERRY HALSTEAD; and JAMIE A.             )
LENNICK as personal representative of )
the ESTATE OF AMANDA LENNICK, )
                                         )
                     Appellants,         )
                                         )
               v.                        )
                                         )
SNOHOMISH COUNTY and                     )
WASHINGTON STATE DEPARTMENT)
OF NATURAL RESOURCES,                    )
                                         )
                     Respondents.        )
                                         )
                                         )
TIM WARD, individually and as the        )
personal representative of the estate of )
BRANDY WARD; GERALD F.
FARNES, individually and as the          )
personal representative of               )
ESTATES OF JULIE FARNES and              )
ADAM FARNES; DAYN BRUNNER                )
and  JASON    BRUNNER,    as personal    )
representatives of the ESTATE OF         )
SUMMER RAFFO; DEBORAH L.                 )
DURNELL, individually and as the         )
personal representative of the           )
ESTATE OF THOMAS P. DURNELL; )
MARALEE HALL, individually and as )
the personal representative of the       )
ESTATE OF JOSEPH R. MILLER;              )
SETH JEFFERDS, individually and as )
the personal representative of the       )
ESTATE OF CHRISTINA ANNETTE              )
JEFFERDS; BRENDA NEAL,                   )
Individually and as the personal         )
Representative of the ESTATE OF          )
STEPHEN NEAL; MINDI PEAKE,               )
individually and as the personal         )
representative of the ESTATE OF          )
MARK GUSTAFSON; JONIELLE                 )
SPILLERS, individually and as the        )
ESTATES OF BILLY LEE SPILLERS, )
KAYLEE B. SPILLERS, BROOKE               )
SPILLERS, and JOVON MANGUAL; )

                                        2
No. 76376-8-1/ 3 and No. 77787-4-1/ 3

JON IELLE SPILLERS as guardian of )
JACOB SPILLERS; and ABBIE             )
PEARSON, individually and as the      )
personal representative of the ESTATE )
OF MICHAEL PEARSON,                   )
                                      )
                    Plaintiffs,       )
                                      )
              v.                      )
                                      )
SNOHOMISH COUNTY; STATE OF            )
WASHINGTON; and the GRANDY            )
LAKE FOREST ASSOCIATES, LLC, a )
Washington Limited Liability Company, )
                                      )
                    Defendants.       )
                                      )
RANDI LESTER, individually, and as )
Personal Representative for the       )
Estate of DENVER HARRIS; ROBIN        )
YOUNGBLOOD, individually; and         )
MARK LAMBERT,                         )
                                      )
                    Appellants,       )
                                      )
             v.                       )
                                      )
SNOHOMISH COUNTY; STATE OF            )
WASHINGTON, DEPARTMENT OF             )
NATURAL RESOURCES; and GRANDY)
LAKE FOREST ASSOCIATES, LLC, a )
Washington Limited Liability Company, )
                                      )
                    Respondents.      )


       BECKER, J. -- These linked appeals were brought by survivors of the 2014

Oso Landslide and representatives of those who died. They challenge summary

judgment orders by which the trial court dismissed their tort claims against

Snohomish County. We conclude that the trial court reached the correct result.

It is beyond question that appellants suffered terrible losses, but their theories


                                          3
No. 76376-8-1/4 and No. 77787-4-1/ 4

and evidence do not establish a basis for holding the County liable for those

losses. Accordingly, we affirm.

                                       FACTS

       The site of the Oso Landslide is a hill alongside the North Fork of the

Stillaguamish River. Landslides have occurred there for decades. In 1967, a

major slide destroyed cabins in the area and pushed the river channel southward

700 feet. The river gradually moved back to the base of the hill in later years.

       The area was the subject of considerable research. In a 1999 report,

geologist Daniel Miller explained that the interaction between the river and the

"landslide toe" caused erosion and instability. Miller said he "had no basis for

estimating the probable rate or timing of future landslide activity." He said, "The

primary conclusion to be drawn is that mass wasting activity will persist for as

long as the river remains at the toe of the landslide." Miller's report discussed

protection of the toe as a means of slope stabilization, but noted concern about

the potential for another landslide that would overrun the diversion structure, as

occurred in the 1967 event. He described a model that estimated "the volume

that could be mobilized in a large, catastrophic slump" as producing a debris

runout of 880 feet, comparable to the area affected in 1967. Miller explained that

this analysis did "not account for progressive failure that may occur as landsliding

alters slope geometry." The report included an illustration showing even larger

volumes that "could be mobilized by further destabilization," although Miller

explained that such "results are largely speculative." In this illustration, according




                                          4
No. 76376-8-1/ 5 and No. 77787-4-1/ 5

to Miller's report, the estimated volumes "increase by an order of magnitude."

Miller's report ultimately recommended diverting the river away from the toe:

       Diversion of the mainstem will act both to stabilize the landslide (by
       protecting the toe) and add storage area for sediment shed from
       the landslide, which will reduce delivery of sediment to the river.
       The simple analysis presented above suggests that the diversion
       should be located to direct the channel course at least 900 feet, at
       its farthest extent, from the current base of the landslide to
       accommodate runoLit of landslide debris.

       The Stillaguamish Tribe of Indians, in collaboration with the United States

Army Corps of Engineers, commissioned additional reports on the landslide. In a

report completed in 2000, engineer Tracy Drury proposed building a "series of

revetments" that "would eliminate toe cutting of the slide and create setting ponds

for fine materials delivered to the mainstem from the multiple streams that drain

the slide area." In another report, completed in 2001, Drury cited Miller's

estimation that the current runout potential of the slide was around 900 feet. The

2001 report explained that slides harmed the river ecosystem and posed "a

significant risk to human lives and private property." The neighborhood of

Steelhead Haven, home to many full-time residents, lay directly across the river.

The report identified various options for mitigating the slide risks. The

recommended option was construction of "wood revetments" on state-owned

land between the river and the base of the hill. According to the report, this

structure would reduce erosion of the landslide toe and capture sediment that

would otherwise travel downstream and destroy fish habitat. The Tribe decided

to undertake a project to carry out Drury's recommendation. The parties call this

project the "revetment" or "cribwall."


                                         5
No. 76376-8-1/6 and No. 77787-4-1/6

       In February 2004, the County enacted an ordinance adopting a

"Comprehensive Flood Hazard Management Plan" concerning the Stillaguamish

River. Counties are granted authority to enact flood hazard management plans

by RCW 86.12.200. The County's plan stated "recommended actions." These

included, "Implement Steelhead Haven Landslide stabilization project to meet

public safety goals." The plan explained that there were proposals under

development by tribal, state, and federal agencies, with estimated costs

"between 1 million to 10 million depending on which alternative is selected."

Another section recommended that the County should implement a stabilization

project through the authority of the Corps "that meets public safety and

environmental restoration goals of this plan." The plan stated, "As part of this

project, the landslide and flood risk to residents can also be reduced or

eliminated."

       The County and the Tribe were co-coordinators of the "Stillaguamish River

Salmon Recovery Lead Entity," and they had been for several years at the time

the cribwall project was conceptualized. A state publication describes lead

entities as "community-based groups that develop salmon habitat restoration

strategies and recruit organizations to implement projects." Lead entities are

required by statute to "establish a committee that consists of representative

interests of counties, cities, conservation districts, tribes, environmental groups,

business interests,.landowners, citizens, volunteer groups, regional fish

enhancement groups, and other habitat interests." RCW 77.85.050(1)(b). "The




                                          6
No. 76376-8-1/ 7 and No. 77787-4-1/ 7

purpose of the committee is to provide a citizen-based evaluation of the projects

proposed to promote salmon habitat." RCW 77.85.050(1)(b).

       Consistent with these requirements, the Stillaguamish River Salmon

Recovery Lead Entity included the Stillaguamish Implementation Review

Committee, established in 1990. Each year, the Committee created a list of

prioritized projects to submit to the Salmon Recovery Funding Board, a body that

administers state and federal funds for salmon recovery efforts. The Committee

included the cribwall project on the list sent to the Board in 2004. The Board

agreed to grant funding for the project. The Tribe obtained additional funding

through other sources.

       In January 2006, before construction of the cribwall began, another large

slide occurred at the site. The runout was approximately 700 feet. Debris

blocked the river channel. The Snohomish County Department of Emergency

Management worked to protect Steelhead Haven from flooding. This work

involved creating a new river channel to the south of the old channel. County

workers also placed sand bags near residences.

       The Snohomish County Department of Public Works decided to hold a

community meeting in March 2006, one month after the slide, to apprise

Steelhead Haven residents of future flood and landslide risks. One claim

asserted by the plaintiffs is that the information provided at this meeting did not

alert them to the extent of the landslide danger, and instead it lulled them into a

false sense of security.




                                         7
No. 76376-8-1/ 8 and No. 77787-4-1/8

       The cribwall was constructed later in 2006 after the Tribe obtained

permitting required by the State Department of Fish and Wildlife.

       The catastrophic Oso Landslide occurred eight years later, on March 22,

2014. It was a clear day during a period of heavy rainfall. The slide was

unprecedented in its size and mobility. Debris quickly traveled 3,000 feet,

burying Steelhead Haven and a nearby highway, SR 530. The slide killed 43

people, injured others, and destroyed the property in its path. It was among the

most destructive landslides in United States history.

       Lawsuits followed. Survivors of the slide and personal representatives of

the estates of decedents sued Snohomish County, the State of Washington, and

a timber company that owned property above the landslide area. Four suits,

each involving numerous plaintiffs, were consolidated for trial. The plaintiffs

remained in four groups—"Regelbrugge,""Pszonka,""Ward," and "Lester"—each

with separate counsel. The gravamen of their complaints was that the

defendants contributed to and could have prevented the devastation of the slide.

They alleged that the timber company increased the slide risk by harvesting trees

in the landslide area. They asserted the State was negligent for granting permits

to the timber company and for allowing construction of the cribwall, which,

plaintiffs alleged, was faulty and not an appropriate remediation measure. Other

claims included that the State negligently investigated conditions after the 2006

slide and failed to warn community members about future slide risks. Against the

County, the plaintiffs asserted negligence and strict liability claims based




                                         8
No. 76376-8-1/ 9 and No. 77787-4-1/ 9

primarily on the 2004 flood plan, the 2006 community meeting, and the

construction of the cribwall.

       In a series of summary judgment orders issued in 2015 and 2016, the trial

court dismissed virtually all claims of County liability. The court facilitated

immediate appeal by entering judgments under CR 54(b) on September 14 and

September 23, 2016.

       The Pszonka, Ward, and Lester groups (hereinafter "Pszonka")

challenged orders dismissing claims against the County in a motion for review

filed in the Supreme Court. Meanwhile, the plaintiffs' claims against the State

and the timber company were resolved by settlements. The Supreme Court

transferred the Pszonka appeal to this court. We linked it with an appeal filed in

this court by the Regelbrugge group. We address both appeals in this opinion.

       Issues resolved on summary judgment are reviewed de novo. Osborn v.

Mason County, 157 Wn.2d 18, 22, 134 P.3d 197(2006). We consider the

evidence in the light most favorable to the party who opposed summary

judgment. We will affirm only if there are no genuine issues of material fact and

the moving party is entitled to judgment as a matter of law. CR 56(c); Folsom v.

Burger King, 135 Wn.2d 658, 663, 958 P.2d 301 (1998). The aim is to avoid a

useless trial. Preston v. Duncan, 55 Wn.2d 678, 681, 349 P.2d 605(1960). Trial

is not useless but absolutely necessary when there are issues for a jury to

resolve. Preston, 55 Wn.2d at 681.

      "Summary judgment procedure is not a catch penny contrivance to
      take unwary litigants into its toils and deprive them of a trial, it is a
      liberal measure, liberally designed for arriving at the truth. Its
      purpose is not to cut litigants off from their right of trial by jury if they

                                           9
No. 76376-8-1/ 10 and No. 77787-4-1/ 10

       really have evidence which they will offer on a trial, it is to carefully
       test this out, in advance of trial by inquiring and determining
       whether such evidence exists."

Preston, 55 Wn.2d at 683, quoting Whitaker v. Coleman, 115 F.2d 305, 307(5th

Cir. 1940). Applying this standard, we conclude Snohomish County is entitled to

judgment as a matter of law.

                                      ANALYSIS

       1. The County's adoption of the flood control plan is immunized.

       Pszonka challenges the trial court's dismissal of claims that were based

on the "Flood Hazard Management Plan" adopted by the County in 2004. The

plan identified the cribwall project as a means of achieving certain environmental

and safety objectives. Pszonka contends that the County undertook a "legislative

duty to warn" and that "the County's duty to protect Steelhead Haven through

construction of a cribwall, necessarily included the duty to warn the community of

the danger it faced until such protective construction occurred."

       The trial court determined that claims based on the flood plan were barred

by former RCW 86.12.037 (2004). The statute precludes suits against counties

for acts or omissions "relating to the improvement, protection, regulation and

control for flood prevention":

       No action shall be brought or maintained against any county alone
       or when acting jointly with any other county under any law, its or
       their agents, officers or employees, for any noncontractual acts or
       omissions of such county or counties, its or their agents, officers or
       employees, relating to the improvement, protection, regulation and
       control for flood prevention and navigation purposes of any river or
       its tributaries and the beds, banks, and waters thereof:
       PROVIDED, That nothing contained in this section shall apply to or


                                          10
No. 76376-8-1/ 11 and No. 77787-4-1/ 11

       affect any action now pending or begun prior to the passage of this
       section.[11

This statute was enacted "to shield counties from liability for their efforts to

protect the public from flood damage." Paulson v. Pierce County, 99 Wn.2d 645,

649, 664 P.2d 1202(1983), citing Short v. Pierce County, 94 Wash. 421, 430-31,

78 P.2d 610 (1938).

       The 2004 flood plan is rightly and fairly characterized as a flood control

effort covered by the statute. The title was "Comprehensive Flood Hazard

Management Plan." It was enacted under the authority of chapter 86.12 RCW—

Flood Control by Counties. The ordinance adopting the plan states, "floods on

the Stillaguamish River floodplain have historically presented serious threats to

public health and safety and have caused millions of dollars worth of damage to

public and private properties." It also states "the Snohomish County Department

of Public Works has developed a Stillaguamish River Comprehensive Flood

Hazard Management Plan, the purposes of which are to reduce the threat to

public health and safety, minimize property damage from floods, and reduce

costs of flood protection to the greatest extent feasible." The plan established

various "goals" for addressing "flood hazards."

       Pszonka contends that a project is not entitled to immunity "unless the

actions are specifically and exclusively related to flood control." Pszonka asserts

that the version of the cribwall project in the 2004 Flood Plan had nothing to do




I We quote the version of the statute in effect in 2004, when the County adopted
the flood plan. It has since been amended.
                                          11
No. 76376-8-1/ 12 and No. 77787-4-1/ 12

with flooding. In Pszonka's view, the project pertained solely to landslide

prevention and protection Of fish habitat.

       The immunity statute requires that an act relate to flood control. It does

not require that flood control be the exclusive purpose. It is appropriate to

describe the County's adoption of the cribwall project in the flood plan as an act

"relating to" flood control. The plan specifically stated that the "slide stabilization

project" (i.e., the cribwall) would reduce or eliminate the "flood risk to residents."

Slide and flood risks are closely related. The plan explained, for instance, that

slides could "block the current flow of the river forcing the river into a new

pathway, which would again threaten life and property on the south bank." This

is exactly what happened in 2006—a landslide caused a flood emergency in

Steelhead Haven.

       Pszonka argues that immunity under the statute applies "only to the

construction and maintenance of flood control devices that cause damage to

private property during installation or later flood events." Pszonka contends that

because the plaintiffs in this case suffered losses resulting from a landslide, not a

flood, the immunity statute does not apply. We disagree. The immunity statute

does not contain such a limitation.

       We conclude that the County's adoption of the flood plan and its selection

of the cribwall as a recommended action are acts immunized by former RCW

86.12.037(2004). The claims arising from these acts were properly dismissed.




                                          12
No. 76376-8-1/ 13 and No. 77787-4-1/ 13

         2. The County's actions related to constructing the cribwall are
            immunized.

         Appellants maintain that a jury should decide whether the County is liable

for its involvement in the construction of the cribwall. They contend that the

cribwall project was not properly evaluated, that it was not an appropriate

landslide remediation measure, and that it contributed to the devastation of the

slide.

         The County defends against these claims by arguing that its involvement

in the cribwall project was minimal and in addition that its actions are immunized

under RCW 36.70.982 because the cribwall was a "fish enhancement project."

         Whether the County's involvement in building the cribwall was sufficient to

give rise to liability may be a factual issue. A government entity "undertakes to

act," and thereby has a duty to follow through with reasonable care, when the

entity "actively participates in designing and funding" a project. Borden v. City of

Olympia, 113 Wn. App. 359, 369-70, 53 P.3d 1020 (2002), review denied, 149

Wn.2d 1021, 72 P.3d 761 (2003), citing Phillips v. King County, 136 Wn.2d 946,

967-68, 968 P.2d 871 (1998). There is evidence that the Stillaguamish

Implementation Review Committee—a group co-led by the County—helped the

Tribe obtain funding for the cribwall and evaluated designs for the project, and

that County employees were involved in the construction process.

         But even if the County was sufficiently involved, it is immune from suit for

that involvement. A county is "not liable for adverse impacts resulting from a fish

enhancement project that meets the criteria of RCW 77.55.181 and has been

permitted by the department of fish and wildlife." RCW 36.70.982. The cribwall

                                          13
No. 76376-8-1/ 14 and No. 77787-4-1/ 14

is a fish enhancement project. And it is undisputed that the Tribe received

permitting for the cribwall under the streamlined process available through RCW

77.55.181.2

       Appellants claim the project did not meet the criteria set forth in RCW

77.55.181(1)(b). That section requires the state to develop "size or scale

threshold tests" to determine if projects should be evaluated under the process

created by the statute. "A project proposal shall not be reviewed under the

process created in this section if the department determines that the scale of the

project raises concerns regarding public health and safety." RCW

77.55.181(1)(b). When the permit for the cribwall was issued in 2006, the

department had not yet adopted the size and scale threshold tests required by

the statute. Regelbrugge contends that the large cribwall—measuring 1,500 feet

long, 30 feet in width, and 15 feet high—was therefore not properly evaluated

with regard to size and safety. Pszonka argues, relatedly, that the permitting

process available through chapter 77.55 RCW was inappropriate for large-scale

projects.

      These arguments do not show noncompliance with RCW 77.55.181(1)(b).

Even if no size or scale tests were in place at the time the Tribe applied for a

permit, the department reviewed the cribwall as a fish habitat enhancement

project and approved it. The approval of the permit indicates that, in the




2Formerly RCW 77.55.290 (2004), recodified as RCW 77.55.181, LAWS OF 2005,
ch. 146,§ 1001.
                                         14
No. 76376-8-1/15 and No. 77787-4-1/ 15

department's view, the scale of the cribwall project did not make it potentially

threatening to public health or safety.

       Another criterion for eligibility for the streamline permit process is that a

project must be designed to accomplish one or more of the tasks enumerated in

the statute:

       (i) Elimination of human-made or caused fish passage barriers. . .;
       (ii) Restoration of an eroded or unstable stream bank employing the
       principle of bioengineering, including limited use of rock as a
       stabilization only at the toe of the bank, and with primary emphasis
       on using native vegetation to control the erosive forces of flowing
       water; or
       (iii) Placement of woody debris or other instream structures that
       benefit naturally reproducing fish stocks.

RCW 77.55.181(1)(a). The Tribe's permit application stated that the cribwall

project was aimed at restoring "an eroded or unstable stream bank using

bioengineering techniques" and placing "woody debris or other in-stream

structures that benefit naturally reproducing fish stocks." Regelbrugge contends

that the project was nonetheless ineligible for permitting because another

purpose of the cribwall was landslide remediation. But the statute does not

foreclose eligibility for a project that accomplishes one of the identified tasks,

such as fish habitat restoration, and also serves some other purpose, such as

landslide prevention.

       Appellants also contend that the legislature, in crafting RCVV 36.70.982,

intended to protect counties only against claims arising from their inability to

issue permits for fish habitat enhancement projects. RCW 77.55.181(4) removes

their discretion to do so, reserving this authority to the state. This argument tries

to read into the statute an intention not found there. The statute simply gives

                                          15
No. 76376-8-1/ 16 and No. 77787-4-1/ 16

immunity for "adverse impacts resulting from a fish enhancement project." RCW

36.70.982. Because the statute's meaning is clear based on its text, our inquiry

is at an end. O.S.T. v. Regence BlueShield, 181 Wn.2d 691, 696, 335 P.3d 416

(2014). We conclude that the immunity provided by RCW 36.70.982 applies to

plaintiffs' claims that are based on construction of the cribwall.

       3. The strict liability claims are untenable.

       Regelbrugge asks for reinstatement of two strict liability claims brought

against the County in its role as a proponent of the cribwall project and as a

landowner,"because it violated riparian rights and created hazardous

conditions." These claims are based on Regelbrugge's assertion that during

construction of the cribwall, the Tribe removed trees from property owned by the

County along the river. According to Regelbrugge, the clear-cutting on the

property caused a change in the river's course that contributed to the landslide.

      The County disputes that it owned the property, an issue we need not

resolve. Even assuming the County is the owner, Regelbrugge's strict liability

claims are untenable.

       Regelbrugge invokes riparian law. "Riparian rights, where they exist,

derive from the ownership of land contiguous to or traversed by a watercourse."

Dep't of Ecology v. Abbott, 103 Wn.2d 686, 689, 694 P.2d 1071 (1985). These

rights of the owner include the right to have water flow past the owner's property

in its natural condition. Richert v. Tacoma Power Utility, 179 Wn. App. 694, 703,

319 P.3d 882, review denied, 181 Wn.2d 1021, 337 P.3d 882 (2014)). See also

Judson v. Tide Water Lumber Co., 51 Wash. 164, 169, 98 P. 377(1908)(riparian

                                         16
No. 76376-8-1/17 and No. 77787-4-1/17

proprietors on a river "have the right to prevent the obstruction of the flow or the

diversion of its waters, and to have the same continue to flow in a natural way by

their lands. This is a right inseparably annexed to the soil itself"). "A riparian

owner may not divert water in a natural watercourse without facing liability for

damages caused to other riparian owners." Richert, 179 Wn. App. at 703, citing

Fitzpatrick v. Okanogan County, 169 Wn.2d 598, 608, 238 P.3d 1129(2010).

       Regelbrugge contends that because the County allowed the Tribe to

remove trees on its land, the County is liable for diverting the river and thereby

contributing to the plaintiffs' damages. This theory does not depend on the

plaintiffs having riparian rights. Rather, Regelbrugge contends that riparian law

creates a right to recover personal injury damages caused by diversion of a river

regardless of whether the plaintiffs are riparian landowners. We decline to

extend riparian law in this manner. The law is clear that riparian rights derive

from property ownership. Abbott, 103 Wn.2d 686. Regelbrugge asserts, in a

footnote, that four plaintiffs "had property immediately adjacent to the river." But

Regelbrugge does not point to evidence sufficient to prove that these plaintiffs

were riparian owners, nor does Regelbrugge argue that their ownership status is

the reason they are entitled to relief.

       Regelbrugge also contends the County is liable because the clear-cutting

created a hazardous condition about which the County knew or should have

known. Regelbrugge cites Albin v. National Bank of Commerce,60 Wn.2d 745,

375 P.2d 487(1962) and Price v. City of Seattle, 106 Wn. App. 647, 24 P.3d

1098, review denied, 145 Wn.2d 1011,37 P.3d 291 (2001). Those cases show



                                          17
No. 76376-8-1/ 18 and No. 77787-4-1/ 18

that a landowner may be liable for damage caused by a dangerous condition on

the land when the owner knew or should have known about the hazard. Albin

60 Wn.2d at 752; Price, 106 Wn. App. at 656. Regelbrugge argues that the

County had "actual knowledge of the cribwall" and that the record contains

"ample evidence of what the County did to increase the risk of the Oso

Landslide." Regelbrugge has not shown, however, that the County had actual or

constructive knowledge that the Tribe's removal of the trees created a hazardous

condition.

       In any event, there is another reason to dismiss claims based on the clear-

cutting: they are barred by RCW 36.70.982, the statute conferring immunity for

adverse effects of fish enhancement projects. There is no dispute that the Tribe

removed the trees in connection with construction of the cribwall. The Tribe's

permit application explains that trees "currently located between the river and the

landslide will be cleared and stockpiled for use in the cribwall structures."

Because the cribwall was a fish enhancement project, the immunity statute

precludes claims against the County based on the removal of trees used for the

cribwall.

       In sum,the strict liability theories asserted by Regelbrugge do not provide

a basis on which reasonable jurors could render a verdict in their favor.

       4. The rescue doctrine does not provide a basis for County liability.

       The rescue doctrine is an exception to the traditional rule that there is no

duty to come to a stranger's aid. Folsom, 135 Wn.2d at 674. "One who

undertakes, albeit gratuitously, to render aid or to warn a person in danger is

                                         18
No. 76376-8-1/ 19 and No. 77787-4-1/ 19

required by our law to exercise reasonable care in his efforts, however,

commendable." Brown v. MacPherson's, Inc., 86 Wn.2d 293, 299, 545 P.2d 13

(1975). "If a rescuer fails to exercise such care and consequently increases the

risk of harm to those he is trying to assist, he is liable for any physical damages

he causes." Brown, 86 Wn.2d at 299.

       Appellants contend that at the community meeting held by the County in

March 2006, the County undertook a duty to warn residents that they were in

danger of future landslides. They argue that the County's warning negligently

downplayed the risk. They say that if the County had informed the attendees of

the full extent of the danger, a jury could find that the attendees would have

shared that information with other residents and the community as a whole would

have "demanded action by the County." They contend the County's

communications lulled those who attended the meeting into believing they were

safe and that there was no need to "galvanize the Steelhead Haven community

into action." They say that everyone in the community "would have assessed

their risk if they had accurate information from the County."

       Without deciding the issue, we will assume that by holding the meeting,

the County undertook to warn the Steelhead Haven community about the danger

of future landslides and consequently had a duty to use reasonable care indoing

so. We conclude the appellants have not demonstrated that the County failed to

act with reasonable care in a way that caused their damages.

       The record does not support the allegation that the County lulled residents

into believing they were safe and that there was no need to take action.


                                         19
No. 76376-8-1/ 20 and No. 77787-4-1/ 20

According to the meeting notice, the very purpose of the event was to "inform the

community about current and future risks at the site" and to stir the community to

"assess the on-going risks and to make appropriate choices on how to deal with

those risks":

       Dear Landowner,

       Snohomish County will hold a community meeting on March 11th,
       2006 at 10:00 AM at the Oso Fire Station to discuss some of the
       short term and long term risks to the area associated with the
       recent slide and to facilitate the community planning to address
       these issues.

       The intent of this meeting is to inform the community about current
       and future risks at the site, such as additional land slides, flooding
       and erosion.

      This was an extraordinary event and many agencies came together
      in a very short amount of time to clear a path for the river once it
      was blocked. It is now time for the community to assess the on-
      going risks and to make appropriate choices on how to deal with
      those risks.

      Thank you in advance and 1 hope to see you at the meeting.

The notice was signed by the County's Director of Public Works.

      The meeting occurred as planned on March 11, 2006. According to the

meeting outline, one topic was "Landslide - geology and future risks." The

speaker on this topic was County geologist Jeffrey Jones. According to Jones's

deposition testimony, he gave a presentation on the slide's history and geology

and showed a geologic map of the area. Jones testified that his intent was to

help residents make "decisions on their own, help to evaluate the risks." He

recalled telling attendees that the landslide "was unpredictable and activity on the




                                         20
No. 76376-8-1/ 21 and No. 77787-4-1/ 21

slide could be expected in the future. As it had demonstrated in the past, it was

active intermittently and that activity was likely to continue."

       An individual who attended the meeting recalled hearing from Jones "that

it was a landslide prone area and that landslides could be expected in the future."

This person said, "I cannot recall any speaker at the meeting making assurances

that there would not be any further flooding or landslide risks in the Steelhead

Haven neighborhood." Another individual who attended the meeting recalled

hearing "that the community could not expect the County and Army Corps of

Engineers to come to the rescue in the future. They recommended that we get

organized and form something like a flood control district or homeowner's

association."

       In response to the County's motion for summary judgment, the plaintiffs

introduced testimony from other individuals who attended the 2006 meeting.

They said that the cribwall project, which was discussed at the meeting, made

them feel safer and that they believed the cribwall would prevent landslide

activity. One of them testified, "The meeting didn't affect me much in any way

except I know some people later talked about getting flood insurance. I don't -- I

don't recall anything but discussion about flooding, possible flooding." Another

testified that she walked away from the meeting believing that the County "had

everything under control." Another attendee similarly stated, "I took away from

the presentations that the County had a game plan for dealing with the risk of

another slide/flood. . .. I left the meeting with the understanding that the County

wanted us to know that they had looked at the reasons for the slide and flood and


                                          21
No. 76376-8-1/ 22 and No. 77787-4-1/ 22

that. .. the plan they outlined would prevent that situation from ever being an

issue again." The attendee said, "I felt safe living in Steelhead Haven after the

March 11, 2006, meeting. . . . They were building the cribwall so the river would

not erode the toe of the hillside. I believed my family was safe." This evidence

shows what attendees felt and believed, but it is not evidence of what the County

representatives actually said. No one recalled hearing County representatives

say that the risk of danger from future slides was minimal or that the cribwall was

a guarantee against a catastrophic event.

       Appellants contend the discussion of future risks was negligent because

the County's speakers did not specifically discuss the catastrophic possibility

identified in the 1999 Miller report—that a future landslide could be an order of

magnitude larger than the previous one, as catastrophic and life-threatening as

the Oso slide that actually occurred on March 22, 2014. Jones had read the

1999 report in which Miller mentioned the possibility of the large volumes of

debris that "could be mobilized by further destabilization." According to Jones's

deposition testimony, he did not talk about this portion of Miller's report at the

meeting because "in Miller's paper, he described what he was able to state as

being largely speculative, quote/unquote."

       Jones recommended Miller's report to meeting attendees as an additional

resource and offered to make copies for anyone who followed up with him. No

one did. Given the voluminqus amount of technical information the County was

attempting to summarize and communicate to the meeting attendees in a limited

amount of time, the exercise of reasonable care did not require the County to



                                         22
No. 76376-8-1/ 23 and No. 77787-4-1/ 23

predict a scenario that Miller regarded as speculative. Miller himself testified in

deposition that he did not anticipate a slide the size of the 2014 event and that he

was surprised by what occurred. He testified that nothing in his 1999 report

warned of the risk of a landslide "with a runoff that would go into the Steelhead

Haven neighborhood to the extent that the 2014 slide did."

      And even if a jury were to find that the County in the exercise of

reasonable care should have highlighted the worst case scenario imaginable, the

question still remains whether the County's presentation induced reliance by

anyone who heard it or heard about it. "A person who voluntarily promises to

perform a service for another in need has a duty to exercise reasonable care

when the promise induces reliance and causes the promisee to refrain from

seeking help elsewhere." Folsom, 135 Wn.2d at 676 (emphasis added). "Even

where an offer to seek or render aid is implicit and unspoken, a duty to make

good on the promise has been found by most courts if it is reasonably relied

upon." Brown, 86 Wn.2d at 301 (emphasis added).

      Brown, the case on which the appellants primarily rely, is a close

precedent factually because it involved application of the rescue doctrine to

claims of loss of life and property arising from an avalanche. The avalanche

occurred in January 1971 in a developed area of Stevens Pass known as

Yodelin. The State of Washington was among the defendants. Plaintiffs alleged

that avalanche expert Dr. Edward LaChapelle warned a Mr. Ton non, an agent of

the Real Estate Division of the Department of Licensing, that the Yodelin

development was in an area of high risk for avalanches. Tonnon allegedly



                                         23
No. 76376-8-1/ 24 and No. 77787-4-1/ 24

"responded in a manner which led Dr. LaChapelle justifiably to believe that the

division would deal with the matter and convey his warning to appellants."

Brown, 86 Wn.2d at 298. The State did not pass on the warning. Tonnon met

with William MacPherson, a real estate broker associated with the development,

and led him "to erroneously believe that. . . no avalanche danger existed."

Brown, 86 Wn.2d at 298. The plaintiffs claimed that Tonnon's omissions

deprived them of the opportunity to be forewarned of their danger by either Dr.

LaChappelle or MacPherson, and they were thus "unable to avoid the losses

they suffered when the avalanche that.had been predicted actually occurred."

Brown, 86 Wn.2d at 298-99. At the trial court level, the State's motion to dismiss

under CR 12(b)(6) was granted, but the Supreme Court reversed and allowed the

claim against the State to go forward. The court concluded that the facts alleged

in the complaint stated a claim of negligence by malfeasance and nonfeasance,

both arising from the rescue doctrine. Brown, 86 Wn.2d at 299-300.

       In Brown, the court characterized the rescue doctrine as arising from

"promises which induce reliance, causing the promisee to refrain from seeking

help elsewhere and thereby worsening his or her situation." Brown, 86 Wn.2d at

300. The court later referred to "reliance" as "the linchpin of the rescue doctrine."

Osborn, 157 Wn.2d at 25. In Brown, the State's duty to act arose from "reliance

by another"—by Dr. LaChappelle, who refrained from warning the plaintiffs as a

result of Tonnon's promise that he would communicate the warning, and by

MacPherson, who refrained from warning the plaintiffs because Tonnon told him

no avalanche danger existed.



                                         24
No. 76376-8-1/ 25 and No. 77787-4-1/ 25

       Here, appellants claim the County's duty to act arose because the

County's negligent warning induced them to feel secure. They say that as a

result of the County's presentation, those at the meeting refrained not only from

acting to protect themselves but also from acting to warn other community

members who were not in attendance.

       Appellants have not shown that anything said at the meeting could

reasonably be interpreted as a promise that the cribwall would confine the debris

runout from future slides so that residents would be safe in their homes. The

County did not deprive the attendees of the opportunity to be informed about the

risks of landslides and in fact encouraged them to seek out more information.

The County's warnings of the danger of future slides did not make the situation of

the Steelhead Haven residents worse than if the County had not held a meeting.

       Reliance is not established by asserting that residents would have

escaped the path of the landslide if the County had depicted the risk in the most

extreme terms possible. The County argues, "If liability could so easily be

imposed for things unsaid at public safety meetings, governmental entities would

cease holding meetings abgut natural and manmade disasters altogether,

leaving communities worse off." We agree and conclude that the appellants are

not entitled to relief under the rescue doctrine.

       5. The County had no duty under the affirmative undertaking doctrine.

       Pszonka invokes the affirmative act doctrine as another basis for

penalizing the County's alleged failure to provide an adequate warning. Under

that doctrine, an act or omission "may be negligent if the actor realizes or should

                                         25
No. 76376-8-1/ 26 and No. 77787-4-1/ 26

realize that it involves an unreasonable risk of harm to another person through

the conduct of the other or a third person which is intended to cause harm, even

though such conduct is criminal." RESTATEMENT(SECOND)OF TORTS § 302B (Am.

LAW INST. 1965). For example, a bus driver's act of getting off the bus while keys

were in the ignition and a visibly erratic passenger was onboard created liability

to plaintiffs who were injured when the passenger took control of the bus and

drove it into their car. Parrilla v. King County, 138 Wn. App. 427, 430, 157 P.3d

879 (2007).

         In this case, there has been no showing that the County's act of

distributing information at the community meeting exposed the residents to the

risk of the coming landslide. The trial court correctly determined that the

affirmative act doctrine does not apply.

         Regelbrugge contends that the trial court erred by refusing to strike an "act

of God" defense asserted by the County. Our conclusion that the appellants

cannot proceed to trial against the County makes it unnecessary to address this

issue.

         Affirmed.




WE CONCUR:




  AL4Ve.44.-o1,